                              IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                       WESTERN DIVISION
                                        No. 5:16-CV-298-BO

 GARY AND ANNE CHILDRESS, RUSSELL
 AND SUZANNAH HO, MICHAEL
 CLIFFORD, DAVID CAVENDER, RUSTY
 DAVIS, CHRISTOPHER DERINGER,
 CHRISTINA DUNCAN, ROBIN HINSON,
 AND DAVID ORTIZ, on behalf of themselves
 and others similarly situated,
                                                             NOTICE OF REQUEST PURSUANT TO
                  Plaintiffs,                               SUPPLEMENTAL PROTECTIVE ORDER

         v.

 JPMORGAN CHASE BANK, N.A., and
 CHASE BANK USA, N.A.,

                  Defendants.


        Defendants JPMorgan Chase Bank, N.A., and Chase Bank USA, N.A. (collectively,

“Defendants”), pursuant to the Supplemental Protective Order entered by the Court on January 15, 2020,

ECF No. 314 (the “Supplemental Protective Order”), hereby respectfully request that this Court return

certain exhibits containing information from the Office of the Comptroller of the Currency (the “OCC”)

that was filed in the course of litigation. In support of this request, Defendants state as follows:

        1.       Paragraph 7 of the Supplemental Protective Order requires that, with respect to any and

all OCC-related information and materials exchanged during the course of discovery and litigation of this

matter, all parties must destroy any and all OCC documents and information and certify to the

Comptroller that such records have been destroyed. ECF No. 314 ¶ 7. It further provides that “counsel

for Defendant[s], pursuant to 12 CFR 4.39(c), shall retrieve any records covered by this Order that may

have been filed with the Court.” Id.

        2.       Pursuant to Paragraph 7, Defendants now request that the Court return all OCC-related

documents that were filed under seal with chambers and that contain OCC-related information and

materials protected by the Supplemental Protective Order. If granted, the Court would accordingly return




             Case 5:16-cv-00298-BO Document 361 Filed 12/02/20 Page 1 of 3
any and all copies of Exhibits 16-20, 22, 37, 51, 53, 56-57, and 62 to the Declaration of Knoll Lowney in

Support of Plaintiffs’ Motion for Summary Judgment (ECF No. 338-1).

        3.       Defendants have conferred with Plaintiffs regarding Defendants’ request. Plaintiffs agree

that Exhibits 16-20, 22, 37, 51, 53, 56-57, and 62 to the Declaration of Knoll Lowney in Support of

Plaintiffs’ Motion for Summary Judgment (ECF No. 338-1) are subject to Defendants’ retrieval from the

Court pursuant to Paragraph 7 of the Supplemental Protective Order, and accordingly, do not object to

Defendants requesting the return of those exhibits per the Supplemental Protective Order.

        Wherefore, Defendants respectfully request this Court return the aforementioned documents in

order for Defendants to discharge their obligations under the Supplemental Protective Order.



Dated: December 2, 2020                          Respectfully submitted,


                                                 /s/ Alan E. Schoenfeld
                                                 Alan E. Schoenfeld, NY State Bar No. 4500898
                                                 WILMER CUTLER PICKERING
                                                    HALE AND DORR LLP
                                                 7 World Trade Center
                                                 250 Greenwich Street
                                                 New York, New York 10007
                                                 212-230-8800
                                                 alan.schoenfeld@wilmerhale.com

                                                 Adam M. Cambier, MA State Bar No. 690525
                                                 WILMER CUTLER PICKERING
                                                   HALE AND DORR LLP
                                                 60 State Street
                                                 Boston, Massachusetts 02109
                                                 617-526-6000
                                                 adam.cambier@wilmerhale.com

                                                 Pressly M. Millen, NC State Bar No. 16178
                                                 WOMBLE BOND DICKINSON (US) LLP
                                                 555 Fayetteville Street, Suite 1100
                                                 Raleigh, North Carolina 27601
                                                 919-755-2100
                                                 press.millen@wbd-us.com

                                                 Attorneys for Defendants JPMorgan Chase Bank, N.A.,
                                                 and Chase Bank USA, N.A.



                                         2
             Case 5:16-cv-00298-BO Document 361 Filed 12/02/20 Page 2 of 3
                                    CERTIFICATE OF SERVICE

        I hereby certify that on December 2, 2020, the foregoing document has been electronically filed

using the CM/ECF system, which will send notification of such filing to the following:

        Kieran J. Shanahan
        Brandon S. Neuman
        Christopher S. Battles
        Shanahan Law Group, PLLC
        128 E. Hargett Street, Third Floor
        Raleigh, North Carolina 27601
        919-856-9494
        kieran@shanahanmcdougal.com
        bneuman@shanahanmcdougal.com
        cbattles@shanahanmcdougal.com

        Knoll D. Lowney
        Smith & Lowney, PLLC
        2317 E. John Street
        Seattle, Washington 98112
        206-860-2883
        knoll@smithandlowney.com

        Mark A. Griffin
        Raymond J. Farrow
        Keller Rohrback LLP
        1201 Third Avenue, Suite 3200
        Seattle, Washington 98101
        206-623-1900
        mgriffin@kellerrohrback.com
        rfarrow@kellerrohrback.com


                                                /s/ Alan E. Schoenfeld
                                                Alan E. Schoenfeld




          Case 5:16-cv-00298-BO Document 361 Filed 12/02/20 Page 3 of 3
